Citation Nr: 1612530	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a
claim for service connection for a neurological disorder, due to claimed exposure to petrochemical poisoning, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a
claim for service connection for a respiratory disability, to include emphysema and asthma, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to December 1990 and from September 1991 to January 1992.  She had service in the Southwest Asia
theater of operations during the Persian Gulf War from September 17, 1991 to
December 13, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a neurological disorder, due to claimed exposure to petrochemical poisoning and a respiratory disability, to include emphysema and asthma has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The reopened claim for service connection for a respiratory disability, to include emphysema and asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 1999, the RO denied the Veteran's claims for service connection for a neurologic disorder (claimed as central and peripheral nervous system damage, toxic brain syndrome, and multiple chemical sensitivities, due to petrochemical poisoning) and service connection for a reactive airway disease.
2.  The evidence associated with the claims file subsequent to the March 1999 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a neurologic disorder (claimed as central and peripheral nervous system damage, toxic brain syndrome, and multiple chemical sensitivities, due to petrochemical poisoning).

3.  The evidence associated with the claims file subsequent to the March 1999 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a respiratory disability, to include emphysema and asthma, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a respiratory disability, to include emphysema and asthma.


CONCLUSIONS OF LAW

The evidence received since the March 1999 denial is not new and material, and the claim for service connection for a neurologic disorder (claimed as central and peripheral nervous system damage, toxic brain syndrome, and multiple chemical sensitivities, due to petrochemical poisoning) is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  The standard is low, but it is a standard that must be met. 

Neurological Disorder

In a March 1999 rating decision, the RO denied service connection for a neurological disorder, based on a finding that a neurological disorder was not shown in service and there was no objective medical or non-medical evidence indicating a chronic neurologic disability.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in July 2009.

Evidence of record at the time of the March 1999 rating decision included the Veteran's service treatment records that were negative for any evidence of a neurological disorder, as well as post-service treatment records and VA examination reports, which included normal neurological examinations, magnetic resonance imaging (MRI) results and electroencephalogram results.  These post-service records also showed that the Veteran complained of neurological symptoms, such as difficulty thinking, poor concentration, clumsiness, incontinence and muscle pain, which the examiners concluded were related to psychological problems, including anxiety and depression, especially in light of her normal neurological examinations.  

During a November 1995 neurological examination in Erie, Pennsylvania, the examiner reported that the Veteran had a single photon emission computed tomography (SPECT) test in Texas that showed increased and decreased areas of tracer accumulation consistent with toxic encephalopathy.  However, the examiner also noted that the Veteran had a normal MRI and electroencephalogram and concluded that her neurological examination was objectively normal.  A SPECT test in November 1992 showed focally increased activity in the left frontal, left panetal and left mesial temporal lobes.  Overall the right temporal lobe was larger than the left.  Superimposed upon those abnormalities was an overall diffuse pattern of decreased uptake focally.  These findings were noted to be consistent with a pattern generally encountered in patients with neurotoxicity.  The degree of the pattern in the Veteran was categorized as mild.  

In addition, the temporal lobe abnormalities were noted to be possibly related to the Veteran's complaints of memory loss.  The report also noted that chemical substance abuse has a similar pattern.  Reports of laboratory tests for petrochemical substances dated in August 1992 showed that the Veteran's levels of the panel of volatile ahphatic, volatile aromatic and chlorinated hydrocarbons were similar to the levels detected in the general population.  The Bord notes that the Veteran was never diagnosed with a neurological disorder based on the aforementioned SPECT results.  In this regard, as noted, nothwithstanding the SPECT results, her neurological examinations were consistently normal.  

The pertinent new evidence added to the record since the March 1999 denial, includes an article submitted from Cox News Service by Anne Usher; a study by the Research Advisory Committee on Gulf War Veterans' Illnesses; a statement from Dr. A. S., which indicates that the Veteran has an extreme sensitivity to fuel oil.  The doctor did not state that the Veteran had a neurological disability as a result of her exposure to fuel oil in service.  The record also includes a statement from W. Pagonis, which indicates that he spoke with incoming service members regarding oil fires.  Again, this statement does not indicate that the Veteran had developed a neurological disorder as a result of exposure to oil fires in service.  

A September 2011 statement from psychiatrist, G.R., MD notes that information reviewed included a SPECT scan in 1992 after the Veteran's return from Desert Storm, which revealed minimal uptake in certain areas and evidence of damage in her frontal lobes.  The doctor noted further that an IQ test taken at that time showed a decrease of 19 point.  However, ultimately Dr. G.R. concluded that it was uncertain what the implications of these findings were.  Although he diagnosed the Veteran with a psychiatric disability at that time, he did not diagnose a neurological disorder.

The record also includes outpatient treatment records from the VA Medical Center in Erie, Pennsylvania, which is negative for any evidence of a neurological disorder or central and peripheral nervous system damage, toxic brain syndrome, or chemical sensitivities due to petrochemical poisoning.  The record also includes duplicative statements from the Veteran and her friends.  Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence of a current neurological disorder that is shown to be related to the Veteran's active service in the Persian Gulf.  The newly submitted evidence does not show that the Veteran has a currently diagnosed chronic neurologic disorder, which has been shown to be related to her active duty in the Persian Gulf.  Hence, the evidence is not material for purposes of reopening the claim.  Absent evidence of a current neurological disorder, related to her active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a neurological disorder is not reopened.

Respiratory Disability, Including Emphysema and Asthma

In a March 1999 rating decision, the RO denied service connection for a reactive airway disease due to undiagnosed illness.  The RO found that service connection was not warranted on a direct basis because the condition was not shown in service or manifested to a compensable degree within one year from the time of discharge from service.  The RO also found that service connection for reactive airway disease due to undiagnosed illness was not established because there was a known clinical diagnosis for the disorder.  The Veteran did not file an appeal and the decision became final.  In her July 2009 petition to reopen, the Veteran stated that she had asthma and emphysema, which were started in service.  In subsequent statements, the Veteran claimed that her respiratory disorders were related to her exposure to toxic chemicals and oil fires during active duty in the Persian Gulf.  In the November 2009 rating decision on appeal, the RO denied the Veteran's claim for service connection for emphysema/asthma, previously claimed as reactive airway disease, based on a finding that there was no evidence that the disabilities were related to service and because the evidence of record was insufficient to confirm an in-service event or diagnosis.  

Pertinent evidence added to the record subsequent to the March 1999 rating decision includes VA and private treatment records showing that the Veteran has been diagnosed with asthma, emphysema and chronic obstructive airway disease, which she has reported developed as a result of her exposures to toxic chemicals during active duty in the Persian Gulf.  The record also includes an October 2014 treatment record from the Veteran's private physician, R.P.M., MD, in which he states that the Veteran's long history of emphysema was complicated by unknown exposures during the Gulf War, which he believed certainly could be contributing significantly to the Veteran's pulmonary problems.  

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that she has a current respiratory disability, to include emphysema and asthma, related to her active military service in the Persian Gulf.  In addition, the new evidence, in conjunction with the evidence already of record, including service records that show that the Veteran served on active duty in the Persian Gulf from September 17, 1991 to December 13, 1991,  and post-service treatment records showing that she was diagnosed with reactive airway disease as early as August 1992, within a year of her discharge from service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a respiratory disability, to include emphysema and asthma is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a respiratory disability, to include emphysema and asthma.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision. 

Regarding the application to reopen the claim for service connection for a neurological disorder, in an August 2009 letter, issued prior to the initial adjudication of the claim, the Veteran was advised of VA's duties to notify and assist in the development of the claims, and notice that complied with Kent, supra. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for her claimed neurological disorder.  However, the Veteran is not entitled to an examination prior to submission of new and material evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a for a neurological disorder, due to claimed exposure to petrochemical poisoning, and the request to reopen is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, to include emphysema and asthma; to this extent only the claim is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The medical evidence documents current diagnoses of asthma, chronic obstructive airway disease and emphysema.  These respiratory disorders are manifested by symptoms that the Veteran is competent to report.  It is clear the Veteran served in the Persian Gulf during her military service.  Although there is no objective evidence of her exposure to oil fires or inhalation of dangerous chemicals, the Veteran is competent to describe such exposure and her contentions are consistent with the circumstances of her service.  The Board finds no reason to doubt the Veteran's credibility.  In this regard, she has consistently reported in statements and on during VA and private treatment that she was exposed to toxic chemicals and oil burning fires, during active duty in the Persian Gulf.

As noted above, the Veteran's private physician, in October 2014 noted that the Veteran's environmental exposures during the Gulf War "could be contributing" to her pulmonary problems.  See October 2014 treatment records from R.P.M., MD.  Based on the non-determinative nature of this statement from Dr. R.P.M., the Board finds that it is inadequate for evaluation purposes.  

Therefore, the Board finds that a remand for a VA examination and medical opinion as to the etiology of any currently diagnosed respiratory disability, including emphysema and asthma is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA respiratory disease examination to determine the etiology of any diagnosed respiratory disability, including emphysema and asthma.

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disability, including emphysema and asthma is etiologically related, in whole or in part, to the Veteran's active service, to include her exposure to toxic chemicals, oil fires and other hazardous materials during active duty in the Persian Gulf.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


